Citation Nr: 1244201	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-09 378	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

On his February 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at his local VA office.  In an October 2012 letter, VA informed the Veteran that his hearing was scheduled in December 2012.  However, in a December 2012 written statement, the Veteran withdrew his hearing request.

The Veteran also perfected appeals as to claims of entitlement to service connection for panic attacks and depression.  In a June 2011 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) and indicated in the decision that the symptoms of depression and panic attacks were considered a part of the PTSD.  As such, this constituted a full grant of the benefit sought on appeal as to these issues, and they are no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1970 to March 1972.

2.  On December 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement on December 14, 2012, withdrawing his appeal for the issue of entitlement to service connection for hypertension.   Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


